Opinion by
Cline, J.
In accordance with stipulation of counsel the merchandise in question was held entitled to free entry or dutiable as follows: (1) Bak hop, lotus nuts (hoi shin lien, hoi pak lien), sui sit, wai san (stick), sar sum (uncut), lo hon qua, yuen yuk, and mok qua were held entitled to free entry under paragraph 1669, Tariff Act of 1930, or paragraph 1567, Tariff Act of 1922, following Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372); (2) Wai san (sliced), yuk chuk, and sar sum (cut) were found to be drugs advanced in value, the same as *294those involved in Oy Wo Tong Co. v. United States, supra, and therefore held dutiable at 10 percent ad valorem under pargraph 34, Tariff Act of 1930 or 1922; (3) Apricot kernels similar to those involved in Abstract 34104 were held dutiable at 3 cents per pound under paragraph 762, Tariff Act of 1930, or paragraph 760, Tariff Act of 1922; (4) Fungus similar to that involved in Quong Yu Wo v. United States (T. D. 48003) was held dutiable as vegetables prepared or preserved at 35 percent under paragraph 775, Tariff Act of 1930; (5) Pak choi or dried cabbage similar to that involved in Abstract 24665 was held dutiable at 35 percent under paragraph 775; and (6) Fish in'tins, packed in lard and beans, similar to that involved in Abstract 41800, was held dutiable at 25 percent under paragraph 718 (b), Tariff Act of 1930. Protests sustained to this extent.